Citation Nr: 1228912	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus, and to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, to include a tour in the Republic of Vietnam.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from June 2007 (hypertension) and June 2008 (erectile dysfunction) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board recognizes that the Veteran has not perfected the appeal concerning erectile dysfunction (namely, the Veteran has not filed a Substantive Appeal).  Specifically, after the RO issued a Statement of the Case (SOC) in July 2009, the Veteran did not file a Substantive Appeal (on VA Form 9).  Nonetheless, the RO then issued a Supplemental SOC (SSOC) in November 2009 for the erectile dysfunction issue.  The Veteran's representative has also submitted a VA Form 646 (Statement of Accredited Representative) to the Board on the erectile dysfunction appeal.  Therefore, the Board finds that the VA took an action (namely, including the issue on the November 2009 SSOC) that reasonably led the Veteran and his representative to believe that the issue was on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  Thus, the Board finds that this issue is properly before the Board and, as such, has been included on the first page of this decision. 

The Board also notes that a SOC was issued with respect to increased rating claims for diabetic sensory motor peripheral neuropathy of the right and left lower extremities.  Nevertheless, the Veteran did not file a substantive appeal as to these issues.  In fact, in a February 2011 statement the Veteran indicated that a recent February 2011 rating decision satisfied his appeal on these issues.  Therefore, the Board concludes that the issues regarding increased rating claims for diabetic sensory motor peripheral neuropathy of the right and left lower extremities are not currently on appeal. 

The RO certified this appeal to the Board in September 2011.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in July 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

SSA Records-  Initially, the Board notes that a remand is required to obtain records from the Social Security Administration (SSA).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, SSA records.  38 C.F.R. § 3.159(c)(2).  Specifically, in an April 2010 statement, the Veteran indicated that he resigned from work because of his health conditions.  At a May 2010 VA outpatient treatment visit, the Veteran stated that he was receiving SSA benefits.  The SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  Accordingly, a remand is required to attempt to obtain those records.

Addendum VA Medical Opinions-  A remand is additionally required in order to afford the Veteran addendum VA medical opinions to determine the etiology of his currently diagnosed hypertension and erectile dysfunction.  The Veteran was afforded VA examinations in June 2007, May 2008, and May 2010.  The Board finds these VA examinations to be inadequate because the June 2007 and May 2008 VA examiners only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect, with respect to both of the claims.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that the disorders on appeal are caused by or aggravated by his service-connected Type II diabetes mellitus.  Therefore, these medical opinions are essential to the Veteran's claims.  Moreover, although the May 2010 VA examiner provided a negative aggravation opinion, with respect to his hypertension claim, no rationale was provided.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Additionally, the Veteran has argued that his hypertension is related to his presumed in-service exposure to herbicides from his military service in the Republic of Vietnam.  The Board notes that the Veteran is presumed to have been exposed to herbicides during his active military service, as his military records establish that he was stationed in the Republic of Vietnam during the Vietnam War.  However, hypertension is not one of the presumed disorders under the herbicide presumption.  38 U.S.C.A. §§ 1113, 1116, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307, 3.309 (2011).  Nonetheless, a claim for service connection for hypertension could be granted on a direct service connection basis, to include as due to in-service herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To date, the Veteran has not been provided a VA examination addressing whether his hypertension is directly related to his presumed in-service herbicide exposure.  The Board finds that this medical opinion is essential to the Veteran's claim. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by a VA examiner is necessary before decisions on the merits may be reached.  

Treatment Records-  The Board observes that the Veteran receives treatment through the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico.  The most recent treatment records contained in the claims file are dated in May 2011.  While on remand, any treatment records from such facility dated from May 2011 to the present should be obtained.

Corrective VCAA Notice-  The Board notes that the April 2008 VCAA notice letter did not address his claim regarding hypertension as it relates to herbicide exposure.  As such, corrective VCAA notice regarding this specific relationship should be sent to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for hypertension, to include as secondary to herbicide exposure and his service connected Type II diabetes mellitus. 

2.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his erectile dysfunction and hypertension.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AMC must obtain the Veteran's VA treatment records from the San Juan VAMC for the time period dated from May 2011 to the present.  All attempts to procure records should be documented in the file.  

If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the SSA to determine whether the Veteran is in receipt of SSA disability benefits.  If the Veteran is in receipt of SSA disability benefits obtain a copy of any decision and medical records used to determine disability eligibility.  Any negative search result should be noted in the record.  

4.  Following the development set forth above, return the Veteran's claims file to the examiner who conducted his VA examination in May 2010, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension was incurred during his period of active duty from August 1968 to August 1970?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is related to his presumed in-service herbicide exposure?  

(c)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is due to his service-connected Type II diabetes mellitus?  

(d)  Is it at least as likely as not that the Veteran's currently diagnosed hypertension is aggravated by his service-connected Type II diabetes mellitus?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. The examiner should provide a rationale for rejecting any reports by the Veteran.

5.  Following the development set forth above, return the Veteran's claims file to the examiner who conducted his VA examination in May 2008, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

 (a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed erectile dysfunction was incurred during his period of active duty from August 1968 to August 1970?   

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed erectile dysfunction is due to his service-connected Type II diabetes mellitus?  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed erectile dysfunction is aggravated by his service-connected Type II diabetes mellitus?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the erectile dysfunction (i.e., a baseline) before the onset of the aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. The examiner should provide a rationale for rejecting any reports by the Veteran.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

